Citation Nr: 1542354	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

The Veteran's tinnitus had its onset during active service, and is etiologically related to service.  


CONCLUSION OF LAW

Tinnitus was incurred in or is otherwise related by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the positive outcome of this decision, a discussion of the duty to notify and assist is not necessary.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With regard to tinnitus, a veteran is competent to testify as to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

The evidence of record shows that the Veteran has a current diagnosis of bilateral tinnitus.  The Veteran has testified that he was subject to various loud noises throughout his career as a tank crewman while stationed in the Republic of Vietnam.  He also asserts that he began to experience ringing in his ears while stationed in Vietnam, and that while it worsened roughly 15-20 years ago, it has been constant since its in-service onset.  The Board is satisfied that this testimony is sufficient to find that the Veteran's tinnitus had onset in service with continuity of symptomatology to the present.

The Board acknowledges that in September 2010 a VA examiner opined that the Veteran's tinnitus is less likely than not related to his in-service noise exposure.  However, the Board notes that the VA examiner relied primarily on a lack of evidence of tinnitus in the Veteran's service treatment records in reaching the opinion rendered and failed to consider the Veteran's assertions that his tinnitus had onset in service, despite his not seeking treatment for it.  For those reasons, the Board finds the September 2010 VA examiner's opinion to be of no probative value in this matter.

Given that the Veteran competently and credibly reports that he first noticed ringing in his ears in service after noise exposure, and that such ringing in his ears has continued since service, the Board finds that the Veteran's tinnitus had its onset during service and is etiologically related to service.  Thus service connection for tinnitus is appropriate in this matter.  


ORDER

Entitlement to service connection for tinnitus is granted.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


